Case 1:17-cv-06255-FB-CLP Document 65 Filed 04/17/20 Page 1 of 1 PageID #: 2044




                   W EBB , K LASE & L EMOND , LLC
                                      AT T O R N E Y S AT L AW

                 1900 THE EXCHANGE, S.E.  SUITE 480  ATLANTA, GEORGIA 30339

                           (770) 444-9325  (770) 217-9950 (facsimile)

Author’s Direct Dial:                                                               Email Address:
  (770) 444-0773                                                                 Adam@WebbLLC.com

                                           April 17, 2020
VIA ECF
The Honorable Eric R. Komitee
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East, Room 6G North
Brooklyn, NY 11201
        Re:      Kelwin Inkwel, LLC, et al. v. PNC Merchant Servs. Co., L.P.
                 (E.D.N.Y. Civil Action No. 17-cv-6255-EK-CLP)
                 Choi’s Beer Shop, LLC, et al. v. PNC Merchant Servs. Co., L.P.
                 (E.D.N.Y. Civil Action No. 19-cv-5768-EK-CLP)
Dear Judge Komitee:
       Counsel for Defendant has just notified Plaintiffs that a partner at the law firm of defense
counsel (Reed Smith LLP) has previously performed personal legal work relating to estate
planning for Your Honor while at a prior firm. Further, we have been informed that this partner
may be called upon by Your Honor to “provide further estate planning advice in the future.”
        At the appropriate time, Plaintiffs will seek to certify a class (or classes) that will likely
include at least tens of thousands of small business customers of PNC. In an abundance of
caution – and because there may eventually be many thousands of additional parties to the case –
recusal seems warranted to avoid any possible appearance of impartiality. 28 U.S.C. § 455(a).
        Estate planning is a critically important issue for the Court and one that invariably calls
for review and revision of plans as laws, regulations, and family needs change. Some of the
cases and authorities we have reviewed suggest recusal would be appropriate in this
circumstance. E.g., Morgan Stanley & Co. v. Sundlun, 1988 WL 130937, *2-3 (S.D.N.Y. Nov.
30, 1988) (recusal warranted where partner of plaintiff counsel was assisting court in estate
planning matters). Because Your Honor has not yet spent significant time on this case, there is
no reason to risk even the appearance of a possible conflict.
        Please let us know if anything further is needed.
                                                      Sincerely,

                                                      E. Adam Webb
                                                      E. Adam Webb
cc:     All counsel
